07-2865-ag
         Qian v. U.S.C.I.S.
                                                                                        BIA
                                                                                 Bukszpan, IJ
                                                                                A072 565 031
                                                                                A070 455 860
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 19 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JON O. NEWMAN,
10                PIERRE N. LEVAL,
11                       Circuit Judges.
12       _________________________________________
13
14       REN LE QIAN, QIN ZHOU YONG,
15       AKA YUNG CHOU, AKA CHIN KANG CHUA,
16                Petitioners,
17
18                            v.                                07-2865-ag
19                                                              NAC
20       UNITED STATES CITIZENSHIP
21       AND IMMIGRATION SERVICES,
22                Respondent.
23       _________________________________________
24
25       FOR PETITIONERS:               Joshua Bardavid, Law Office of Jan
26                                      Potemkin, New York, New York.

         0 9 1 4 0 9 -3 1
1    FOR RESPONDENT:           Gregory G. Katsas, Assistant
2                              Attorney General; Michelle Latour,
3                              Assistant Director; Nairi M.
4                              Simonian, Trial Attorney, Office of
5                              Immigration Litigation, United
6                              States Department of Justice,
7                              Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED, that the petition for review

12   is DENIED.

13       Petitioners Ren Le Qian and Qin Zhou Yong, natives and

14   citizens of the People’s Republic of China, seek review of a

15   June 29, 2007 order of the BIA, reversing the February 23,

16   2004 decision of Immigration Judge (“IJ”) Joanna Miller

17   Bukszpan, which granted their application for asylum and

18   withholding of removal.    In re Ren Le Qian, Qin Zhou Yong,

19   Nos. A072 565 031, A070 455 860 (B.I.A. June 29, 2007),

20   rev’g Nos. A072 565 031, A070 455 860 (Immig. Ct. N.Y. City

21   Feb. 23, 2004).   We assume the parties’ familiarity with the

22   underlying facts and procedural history in this case.

23       When the BIA issues an independent decision on remand,

24   we review the BIA’s decision alone.    See Belortaja v.

25   Gonzales, 484 F.3d 619, 622-23 (2d Cir. 2007).    We review

26   the agency’s factual findings under the substantial evidence


                                     2
1    standard.    8 U.S.C. § 1252(b)(4)(B); see also Corovic v.

2    Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).    We review de novo

3    questions of law and the application of law to undisputed

4    fact.    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

5    2008).

6        Contrary to the petitioners’ argument, the BIA did not

7    apply an erroneous standard of review in determining that

8    their evidence failed to demonstrate the objective

9    reasonableness of their claimed fear of forced

10   sterilization.    See Jian Hui Shao v. Mukasey, 546 F.3d 138,

11   162-63 (2d Cir. 2008) (concluding that the BIA did not apply

12   an erroneous legal standard in making “a legal determination

13   that, while [petitioner’s] credible testimony was sufficient

14   to demonstrate a genuine subjective fear of future

15   persecution, more was needed to demonstrate the objective

16   reasonableness of that fear”) (citing Ramsameachire v.

17   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)).     Moreover, we

18   “presume that [the agency] has taken into account all of the

19   evidence before [it], unless the record compellingly

20   suggests otherwise” and there is nothing in the BIA’s

21   decision compelling the conclusion that it failed to take

22   into account petitioners’ evidence.    See Xiao Ji Chen v.


                                    3
1    U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir.

2    2006).    Indeed, we have previously reviewed the BIA’s

3    consideration of evidence similar to that which petitioners

4    presented and have found no error in its conclusion that

5    such evidence is insufficient to establish an objectively

6    reasonable fear of persecution.    See Jian Hui Shao, 546 F.3d

7    at 156-65.

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34(b).

16                                FOR THE COURT:
17                                Catherine O’Hagan Wolfe, Clerk
18
19
20                                By:___________________________




                                    4